DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This allowability notice is in response to the remarks and amendments received on 08 February 2022. Claims 1-15 are pending. Claims 1 and 6 are amended.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Regarding claim 1 & its dependents and claim 15, the best available prior art does not teach a method for detecting excess build material at the side of a build area including an excess zone including marks and analyzing the marks on the excess zone to determine an excess of build material thereon. The closest available prior art is in the nature of United States Patent 6,007,318 to Russell et al., which teaches that excess build material is directed into an overflow cavity wherefrom it is directed into a recycling process. ‘318 lacks the measurement affordances and steps as claimed in the instant application. Regarding claim 8 and its dependents, the best available prior art does not teach an apparatus including an excess zone including marks and a detection module for analyzing the pattern on the excess zone to determine an excess of build material thereon. The closest available prior art is in the nature of United States Patent 6,007,318 to Russell et al., which teaches that excess build material is directed into an overflow cavity wherefrom it is directed into a recycling process. ‘318 lacks the measurement affordances and steps as claimed in the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743